Case 1:20-cr-00186-WJM Document 33 Filed 04/16/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Criminal Case No. 20-cr-00186-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

JEREMY TODD BROWN,

      Defendant.
______________________________________________________________________________

              MOTION REQUESTING A COMPETENCY HEARING
______________________________________________________________________________

       Mr. Brown through his counsel hereby requests a competency hearing pursuant to 18 USC
§ 4241(c) and 4247(d). As grounds Mr. Brown states the following:

       1.        Dr. Bograd filed her report regarding competency on March 25, 2021.

       2.        On March 26, 2021, this Honorable Court issued a Minute Order giving either party

until April 9, 2021 to file a Motion requesting a hearing pursuant to 18 USC § 4241(c) and 4247(d).

(Doc. No. 30).

       3.        This Court honored the request for a one-week extension for Mr. Brown to

determine whether hearing on competency was warranted. (Doc. No. 32).

       4.        At this time Mr. Brown respectfully requests that a hearing be granted so that the

Court may determine whether he is competent to proceed.

       Wherefore Mr. Brown respectfully requests that he be given a competency hearing.
Case 1:20-cr-00186-WJM Document 33 Filed 04/16/21 USDC Colorado Page 2 of 3




                                  Respectfully submitted,

                                  s/Sean M. McDermott
                                    Sean M. McDermott
                                    McDermott Stuart & Ward LLP
                                    140 E. 19th Avenue, Suite 300
                                    Denver, CO 80203
                                    (303) 832-8888
                                    (303) 863-8888 (fax)
                                    Email: smcdermott@mswdenver.com
                                    Attorney for Defendant Jeremy Todd Brown




                                     2
Case 1:20-cr-00186-WJM Document 33 Filed 04/16/21 USDC Colorado Page 3 of 3




                                CERTIFICATE OF SERVICE

         I hereby certify that on this 16th day of April 2021, I electronically filed the foregoing
pleading with the Clerk of Court using the CM/ECF system which will send notification of such
filing to all listed parties.



                                      s/ Sean McDermott
                                         Sean McDermott




                                                 3
